ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 05/21/2021. Claims 1-4 are pending and examined.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I, drawn to Figures 2A and 2B as disclosed
Species II, drawn to Figures 3A and 3B as disclosed
Species III, drawn to Figure 4 as disclosed
Species IV, drawn to Figures 5A and 5B as disclosed

The species are independent or distinct because Figures 2A-4 show the thrust reverser (242) immediately beneath the transition fairing, whereas Figures 5A and 5B show the thrust reverser (542) to the left of the transition fairing (520).
Figures 3A and 3B show a convergent surface (308) between the inlet cowling maximum point (307) and the outer point (305). The other figures do not show a convergent surface.
Figure 4 shows a step (412) at an angle relative to an axial reference line (121). The other figures show the step as a vertical line, not at an angle.
Figures 5A and 5B show a radial flange (513) positioned between the inlet cowling aft edge (510) and the transition fairing (520). The other figures do not show a radial flange between the inlet cowling aft edge and the transition fairing.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Robert A. Clarke on August 30, 2022 a provisional election was made without traverse to prosecute the invention of Species IV, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert A. Clarke on September 7, 2022.
The application has been amended as follows:
Claims:
1.	A nacelle configured to encircle an engine disposed about an axis of rotation, comprising:
an inlet cowling defining an inlet of the nacelle, wherein the inlet cowling comprises an inlet cowling outer surface defining an outermost circumferential surface of the inlet cowling and an inlet cowling aft edge spanning radially inward from the inlet cowling outer surface, wherein the inlet cowling aft edge comprises an aft edge length and an aft edge outer point which is a radially outermost point of the inlet cowling aft edge;
a boat tail cowling disposed aft of the inlet cowling, wherein the boat tail cowling comprises a radial flange protruding radially outward from a boat tail cowling forward portion and a boat tail cowling outer surface aft of the radial flange, wherein the boat tail cowling outer surface defines an outermost circumferential surface of the boat tail cowling, wherein the radial flange comprises a boat tail forward edge disposed adjacent to the inlet cowling aft edge,
wherein the boat tail cowling comprises a step formed by a flange outer point of the radial flange being more radially outward from the axis of rotation than a laminar portion distance of the boat tail cowling, wherein the laminar portion distance is a radial thickness of the boat tail cowling [[for]] of which a radially outermost surface is the boat tail cowling outer surface, the step being defined by a portion of the radial flange that is radially outward of the laminar portion distance; and
a transition fairing coupled to the boat tail cowling outer surface of the boat tail cowling, wherein the transition fairing comprises a fairing forward edge disposed adjacent to the radial flange and a fairing ramp surface providing a transition surface between the radial flange and the boat tail cowling outer surface, wherein there is a discontinuity between the fairing ramp surface and the boat tail cowling outer surface.

Allowable Subject Matter
Claims 1-4 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, in combination with the other limitations of the independent claim, “wherein there is a discontinuity between the fairing ramp surface and the boat tail cowling outer surface”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741    

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741